Citation Nr: 0015127	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for herpes 
simplex.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for herpes simplex was denied by the 
RO in a rating decision in December 1993.  No appeal was 
perfected with regard to this decision and therefore, it is 
final.

2.  Evidence associated with the claims file since the 
December 1993 rating decision is not so significant that it 
must be considered in order to fairly decide whether the 
veteran is entitled to service connection for herpes simplex.


CONCLUSIONS OF LAW

1.  The RO's December 1993 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim of entitlement to service 
connection for herpes simplex.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), (c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
see also Evans v. Brown, 9 Vet. App. 273 (1996) (Court held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  More recently, in Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  Evans, 9 Vet. App. at 
283 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Board notes, as a preliminary matter, that the RO denied 
the veteran's petition to reopen his claim on the basis that 
the evidence submitted subsequent to December 1993 did not 
raise a reasonable possibility that it would change the 
outcome of the December 1993 decision, when considered in 
conjunction with the evidence that had previously been of 
record.  The Federal Circuit, in Hodge, invalidated that 
standard as inappropriate under 38 C.F.R. § 3.156(a).  The 
Court thereafter held that the criteria set forth in 
38 C.F.R. § 3.156(a) with regard to the reopening of claims 
are more lenient than the "reasonable possibility" 
standard.  Fossie v. West, 12 Vet. App. 1 (1998).  On that 
basis, the Board finds with regard to the instant case that 
no prejudice attaches to its application herein of the 
criteria required by 38 C.F.R. § 3.156(a).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In the case at hand, service connection for herpes simplex 
was denied by the RO in December 1993, following review of 
both service and post-service medical evidence, to include 
reports of VA examinations.  The RO found that the medical 
record was devoid of any diagnosis of, or treatment for, 
herpes.  The RO noted that service records reflected that the 
veteran had been on sick call in November 1945 for an 
unidentified condition, but found that even if he had been 
treated during service for herpes, it was not shown to be 
chronic in nature in view of the absence of any medical 
evidence of herpes since service separation in 1946.  The 
veteran was notified of this decision and of appellate rights 
and procedures, but did not indicate disagreement therewith 
during the time period for such action.  Accordingly, the 
RO's December 1993 rating decision is final, and, as 
indicated above, can be reopened only upon the receipt by VA 
of evidence that is both new and material.

The evidence received subsequent to December 1993 consists 
primarily of VA medical records dated between 1987 and 1989, 
pertaining to treatment accorded the veteran for various 
disorders to include dermatological problems and 
onychomycosis; treatise excerpts, purportedly from 
encyclopedias, relating to herpes; and a statement, received 
by VA in July 1994, from a private physician noting that the 
veteran had been accorded treatment since October 1991 for 
herpes simplex.

This evidence, and in particular the statement submitted by 
the private physician, is new, in that it presents 
information - the current manifestation of herpes simplex - 
that had not previously been known.  This evidence, however, 
is not material, inasmuch as it does not in any manner 
demonstrate that herpes simplex was incurred in or aggravated 
by service.  It does not show that herpes simplex had been 
manifested prior to October 1991, nor does it show that its 
presence as of that date was related to service that had 
concluded more than 45 years previously.  The private 
physician's statement neither indicates that herpes simplex 
had been manifested prior to the initiation of treatment in 
October 1991.  Likewise, the excerpts submitted by the 
veteran do not reference him, or otherwise provide a basis 
for the drawing of any medical conclusions or diagnoses 
specific to his claim.  The new evidence accordingly does not 
satisfy the criteria for materiality enunciated by the Court 
in Evans.  On this point, a more recent decision of the 
Federal Circuit stressed that Hodge overruled only the third 
prong of the Colvin test, requiring that evidence must be 
likely to affect the outcome of a case in order to be 
material, but left the remainder of the Colvin test intact.  
Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 15, 2000) 
(evidence is not new and material under the first prong of 
the Colvin test if newly-submitted evidence is merely 
cumulative of the evidence in the record at the time of the 
prior disallowance).  The "new" evidence submitted with 
this claim falls squarely into the category described by the 
Federal Circuit in the Anglin case.

In brief, the evidence received by VA since the December 1993 
rating decision, while new, is not material, and does not 
serve to reopen the veteran's claim for service connection 
for herpes simplex.  Concomitantly, in view of the fact that 
the veteran's claim has not been reopened, the question of 
whether this claim is well grounded is immaterial, and need 
not be addressed.
VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette, supra, which 
depends further upon VA having notice that relevant evidence 
may exist or could be obtained.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration).  In this case, there is nothing in the record 
that suggests the existence of available evidence that might 
provide a basis to reopen this claim.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for herpes simplex, and the 
benefits sought with regard to that claim remain denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

